           Case 1:19-vv-00075-UNJ Document 42 Filed 11/16/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0075V
                                          UNPUBLISHED


    GALIA GREENBERG,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: October 15, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On January 15, 2019, Galia Greenberg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza vaccination received on
October 25, 2016. Petition at 2. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On March 27, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a left SIRVA. ECF 23. On October 15, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$62,376.12, consisting of $60,000.00 in past and future pain and suffering and $2,376.12
in past unreimbursable expenses. Proffer at 1. In the Proffer, Respondent represented

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00075-UNJ Document 42 Filed 11/16/20 Page 2 of 4



that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $62,376.12 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:19-vv-00075-UNJ Document 42 Filed 11/16/20 Page 3 of 4




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

GALIA GREENBERG,

                        Petitioner,

            v.                                            No. 19-75V
                                                          Chief Special Master Corcoran
SECRETARY OF HEALTH AND                                   ECF
HUMAN SERVICES,

                        Respondent.


                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 15, 2019, Galia Greenberg (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a left shoulder injury related to vaccine administration

(“SIRVA”), a Table Injury, due to an influenza (“flu”) vaccine administered on October 25, 2016.

See ECF No. 1. Respondent filed his Rule 4(c) Report conceding entitlement to compensation on

March 26, 2020. See ECF No. 22. The Court issued a Ruling on Entitlement on March 27, 2020.

See ECF No. 23.

       I.         Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded a

lump sum of $62,376.12, consisting of past and future pain and suffering ($60,000.00) and past

unreimbursable expenses ($2,376.12). This represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.



1  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future damages.

                                                   1
           Case 1:19-vv-00075-UNJ Document 42 Filed 11/16/20 Page 4 of 4




         II.     Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $62,376.12 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                Respectfully submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                DARRYL R. WISHARD
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                s/Lisa A. Watts
                                                LISA A. WATTS
                                                Senior Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4099

DATED: October 15, 2020




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                  2
